780 N.W.2d 787 (2010)
FIRST INDUSTRIAL, L.P., Plaintiff-Appellee, Cross-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant, Cross-Appellee.
Docket No. 139748. COA No. 282742.
Supreme Court of Michigan.
April 23, 2010.

Order
On April 13, 2010, the Court heard oral argument on the application for leave to appeal the August 18, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant. On order of the Court, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the decision of the Court of Claims. The Treasury Department's interpretation of MCL 208.23b does not conflict with the statute's plain meaning. The Court of Appeals failed to give respectful consideration to the long-standing policy of the Department of Treasury and failed to give cogent reasons for reversal. In re *788 Complaint of Rovas, 482 Mich. 90, 103, 754 N.W.2d 259 (2008); Boyer-Campbell v. Fry, 271 Mich. 282, 296-297, 260 N.W. 165 (1935). The application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.